 In the Matter of ROANOKEMILLS COMPANY,EMPLOYERandTEXTILEWORKERS UNION OF AMERICA, CIO, PETITIONERCase No. 5W-R-9. Decided February 13, 1948Mr. D. E. Hudgins,of Greensboro, N. C., for the Employer.Mr. R. C. Thomas,ofWilson, N. C., andMr. Toby E. Mendes,ofRoanoke Rapids, N. C., for the Petitioner.Mr. W. L. Crew,of Roanoke Rapids, N. C., for District 50.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at RoanokeRapids, North Carolina, on January 10, 1947, before Harold M.Weston, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE LUSINESS OF THE EMPLOYERRoanoke Mills Company, a North Carolina corporation, is engagedin the business of manufacturing cotton textiles at its two plants atRoanoke Rapids, North Carolina.During 1946, the Employer pur-chased for use at these plants raw materials valued at more than $500,-000, of which approximately 85 percent represents shipments fromoutside the. State of North Carolina.During the same period, theemployer manufactured products valued at more than $1,000,000, ofwhich approximately 90 percent represents shipments to points outsidethe State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congress ofIndustrial Organizations, claiming to represent employees of the Em-ployer.76 N. L.R. B., No. 28.195781902-48-vol. 76-14 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDDistrict 50, United Mine Workers of America, is an unaffiliated labororganization claiming to represent employees of the Employer.'III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Petitioner requests a unit of production and maintenance em-ployees at the Employer's Mill No. 1, including yardmen and watch-men, but excluding office and clerical employees, second hands andsupervisors.The Employer contends that 'production and mainte-nance employees at Mill No. 2 and plant clerical employees and secondhands should also be included in the unit, but otherwise does not objectto its composition.The Employer's two mills are approximately 1 mile apart.Mostof the land situated between the mills is owned by the Employer and isused as a mill village, where the employees of both plants reside.There is a vice president and general manager who is responsible forthe operations of both mills.For both mills the Employer has a singlelabor relations policy, a single executive office, a single personnel andemployment office, and a single purchasing department.Both millsuse the same type of machinery and manufacturing processes, requirethe same type of employee skills, and have similar working conditions.From a manufacturing standpoint, however, each mill is a self -con-tained enterprise.'Mill No. 1, employing approximately 950 em-ployees, manufactures flannels, whereas-Mill'No. 2, employing approxi-mately 1,050 employees, produces fancy tickings and decorative fab-rics.There is a separate plant superintendent for each mill. ° "Sihce'1936, there has been little interchange of employees between the mills.In view of the self-sufficiency of each plant from a- manufacturingstandpoint, the Employer's previous consent to an election involving1At the hearing,District 50 moved to intervene but later withdre* this motion.It thenmoved that its name be placed on the ballot in any election that might be ordered.Thehearing officer referred this motion to the Board.Inasmuch as District 50 has not compliedwith Section 9 (f), (g), and(h) of the Act, as amended,we shall not place its name on theballot in the election hereinafter directedSeeMatter of Rite-Form Corset, Co., 75N. L. R. B. 174. ROANOKE MILLS COMPANY197.employees of Mill No. 2,2 and the lack of substantial interchange be-tween the two mills, we are of the opinion that a unit limited to theemployees of Mill No. 1 is appropriate for purposes of collectivebargaining.Second hands.-Thereare approximately 950 production and main-tenance employees in Mill No. 1.The only supervisors of these em-ployees, the Employer asserts, are 1 plant superintendent, 2 assistantsuperintendents, and 8 overseers.However, assisting these overseersare second hands.The second hands inspect the work of the produc-tion employees, check on their attendance and tardiness, report rule in-fractions, train new employees, and recommend raises in pay for em-ployees under their supervision.The plant operates on 3 shifts andduring the third shift, from midnight to 7 a. in., second hands are incharge.Although the Employer contends to the contrary, we are sat-isfied that the second hands are an indispensable part of the Employ-er's supervisory hierarchy.Accordingly, we shall exclude them.3Plant clerks.-ThePetitioner would exclude and the Employer in-clude this group of employees, composed of timekeepers, pay-rollclerks, assistant pay-roll clerks, supply room clerks, supply room help-ers, and cloth room clerks.These employees work in the plant underthe supervision of the plant superintendent and assistant superintend-ents and are paid on an hourly basis, as are the production and main-tenance employees.As plant clerks, we shall include them in the unit,4as requested by the Employer.Watchmen.-Theparties agreed to include watchmen.However,in the absence of any evidence to the contrary, we assume that thewatchmen perform the normal duties of such employment and, there-fore, enforce against employees and other persons rules to protect theproperty of the Employer or to protect the safety of persons on theEmployer's premises, within the meaning of Section 9 (b) (3) of theAct, as amended.Accordingly, we must exclude watchmen from theunit .5We find that all production and maintenance employees at the Em-ployer's Mill No. 1, including yardmen and plant clerical employees,but excluding all office clerical employees, watchmen, second hands,2Matter of Roanoke Mills Company,Case No. 5-R-1089,wherein an election was lost inSeptember 1942, by United Textile Workers of America,AFL, the only labor organizationinvolved.5SeeMatter of Whittier Mills Company and Silver Lake Company,66 N L.it. B. 611;Matter of Denison Cotton Mill Company,63 N. L. R. B. 929;Matter of Piedmont CottonMills, 60 N. L. it. B. 200*Matter of Northwest Engineering Company, 73 N. LR. B. 40;Matter of New JerseyWorsted Mills,63 N. L R. B. 455;Matter of Vulcan Mold and Iron Company,62 N. L. R. B.1219;Matter of Goodman Manufacturing Company,58 N. L. R. B. 531.0 SeeMatter of C. V. HilldCompany, Inc., 76N. L. it.B. 158. 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDand all other supervisors,constitute a unit appropriate for the pur-poses of collective bargainingwithinthe meaning of Section 9 (b) ofthe Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Roanoke Mills Company, Ro-anoke Rapids, North Carolina, an election by secret-ballot shall be con-ducted as early as possible, but not later than thirty (30) days from thedate of this Direction, under the direction and supervision of the Re-gional Director for the Fifth Region, and subject to Sections 203.61and 203.62 of National Labor Relations Board Rules and Regula-tions-Series 5, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quite or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by Textile Workers Unionof America, CIO, for the purposes of collective bargaining.MEMBER GRAY took no part in the consideration of the above De-cision and Direction of Election.